     Case 2:21-mj-04056-DUTY Document 10 Filed 08/31/21 Page 1 of 3 Page ID #:16



 1

 2                                                                       ~~~
                                                          CLERK U.8. D+^TA.^-;;^OURT

 3
                                                                  ~~G ~ 1 2021
 4                                                            p
                                                             ~-
                                                        _, ?~~r   ,- -   ~ OF CALIFORNIN
 5

 6                          UNITED STATES DISTRICT COURT

 7                        CENTRAL DISTRICT OF CALIFORNIA

 8

 9 ' UNITED STATES OF AMERICA,                 Case No. 21-MJ-4056

10                    Plaintiff,

11          vs.                                ORDER OF DETENTION
                                               [18 U.S.C. §§ 3148(b), 3143(a)]
12   OSCAR MADDOX,

13
                      Defendant.
14

15        On August 31, 2021, Defendant made his initial appearance - by

16   consent to video teleconference -following his arrest on a bench warrant

17   issued in the Southern District of California on January 28, 2021, for

18   alleged violations of the terms and conditions of pretrial release.

19   Deputy Federal Public Defender Lakeshia Adeniyi-Dorsey was appointed

20   to represent Defendant.

21        A detention hearing was held..

22        The Court has reviewed the files and records in this matter,

23   including the Petition for warrant for Defendant on pretrial release

24 ~ dated January 28, 2021, and the report prepared by the Pretrial Services

25   Agency dated August 31, 2021, and its recommendation of detention, and

26   considered the arguments presented by counsel at the hearing.

27        The Court finds, pursuant to 18 U.S.C. § 3148(b), as follows:

28

                                           1
     Case 2:21-mj-04056-DUTY Document 10 Filed 08/31/21 Page 2 of 3 Page ID #:17



 1
          1.       Based on the factors set forth in 18 U.S . C. § 3142(g), there
 2
     is no longer is any condition or combination of conditions of release
 3
     that will assure that the defendant will not flee or pose a danger to
 4
     the community or to others if allowed to remain on bail pending future
 5
     court proceedings.
 6
          2.    The Court has taken into account the allegations of defendant's
 7
     noncompliance with the conditions of pretrial release, which include
 8
     use of methamphetamine and his arrest and conviction for felon in
 9
     possession of a firearm as alleged in the petition for action on
10
     conditions of pretrial release and warrant for arrest issued by the
11
     District Court for the Southern District of California.
12
          The Court finds that there is now a change in circumstances which
13
     justifies reconsideration of the decision to allow Defendant to remain
14
     on release.   The Court now finds that, under the current circumstances,
15
     clear and convincing evidence does not exist to show that the defendant
16
     is not likely to flee or pose a danger to the community or to others
17
     if allowed to remain on bail.
18
     //
19
     //
20
     //
21

22

23

24

25

26

27

28

                                           ~a
      Case 2:21-mj-04056-DUTY Document 10 Filed 08/31/21 Page 3 of 3 Page ID #:18



 1
           IT THEREFORE IS ORDERED that defendant is remanded to the custody
 2
      of the United States Marshal to be removed to the Southern District of
 3
      California for further proceedings forthwith. The Court directed
 4
      government counsel to follow up with government counsel in the charging
 5
      district regarding Defendant's next scheduled appearance, and provide
 6
      this information to DFPD Adeniyi-Dorsey so that they may monitor the
 7
      status of defendant's transportation to, and arrival in, the charging
 8
      district for his next appearance.
 9

10    Dated: August 31, 2021.

11

Fla
                                                              /s/
13                                                        ALKA SAGAR
                                                UNITES STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
